PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nathaniel Nunez
Application No. 17/087,223
Filed: November 2, 2020
For: APPARATUS FOR A BEAM SUPPORTING RAIL
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 1, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before May 2, 2022, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability, mailed February 2, 2022, which set a period for reply of three months. Accordingly, the application became abandoned May 3, 2022. A Notice of Abandonment was mailed May 18, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $300, (2) the petition fee of $525; and (3) a proper statement of unintentional delay.  

Form PTOL-85, PART B - FEE(S) TRANSMITTAL, or its equivalent1, must be completed and returned to the United States Patent and Trademark Office (USPTO). While it is noted that petitioner submitted the issue fee payment, however, there is no record that petitioner has submitted a Form PTOL-85, PART B – FEE(S) TRANSMITTAL. To confirm that the information normally found thereon is printed on the patent, the attached blank Form PTOL-85, PART B – FEE(S) TRANSMITTAL should be completed and returned to the Office of Data Management promptly at the address listed below. Any delay in submitting this form may result in delayed issuance of the patent. A copy of the Notice of Allowance and Fee(s) Due is attached.

All communications regarding this application must specify the application number.

Mail Stop Issue FeeCommissioner for PatentsP.O. Box 1450Alexandria, VA 22313-1450


This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 /APRIL M WISE/ Paralegal Specialist, Office of Petitions                                                                                                                                                                                                       
Attachment: Notice of Allowance and Fee(s) Due with Part B – Fee(s) Transmittal 


    
        
            
        
            
    

    
        1 If an equivalent of Form PTOL-85, PART B – FEE(S) TRANSMITTAL is filed, delays in processing may occur due to the difficulty in recognizing the paper as an equivalent of Part B.